Citation Nr: 18100148
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 15-18 477A
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
The claim of entitlement to service connection for a colon condition, to include as caused by herbicide agent exposure or as secondary to service-connected disabilities, is denied.  
FINDING OF FACT
The Veterans claimed colon condition was not incurred in or otherwise related to active duty service, to include exposure to herbicide agents in Vietnam, and as secondary to his service-connected disabilities.
CONCLUSION OF LAW
The criteria for entitlement to service connection for a colon condition, to include as caused by herbicide agent exposure or as secondary to service-connected disabilities have not been satisfied.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.309, 3.310(a) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Marine Corps from May 1958 to September 1963, to include service in the Republic of Vietnam.
These matters are before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada that, in relevant part, declined to reopen the Veterans claim of entitlement to service connection for a colon condition and entitlement to TDIU.  The Veteran timely perfected a Substantive Appeal on these issues to the Board.  Jurisdiction has since transferred to the RO in Phoenix, Arizona.
In May 2016, the Board reopened the issue of entitlement to service connection for a colon condition.  The Board remanded that issue, as well as entitlement to TDIU, for additional evidentiary development.  
 
1. Entitlement to service connection for a colon condition, to include as caused by herbicide agent exposure or as secondary to service-connected disabilities
The Veteran contends that he is entitled to service connection for a colon condition, to include as caused by herbicide agent exposure, or as secondary to his service-connected disabilities.
Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.
Additionally, veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116 (West 2014); 38 C.F.R. § 3.307.  In the case of such a veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309.
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal. 
Herbicide agent exposure has been conceded.  Based upon the Veterans military personnel record, including assignment to a particular unit in Iwanuki, Japan, the RO concluded that the Veteran traveled to Vietnam in performance of his duties.  As such, the Veteran was presumptively exposed to herbicide agents.  
The Veterans April 1958 enlistment examination is silent with respect to colon conditions.  Similarly, the Veterans September 1963 separation examination does not list a colon condition at discharge.  Service treatment records note right upper quadrant pain in September 1959 that was assessed as strep, and treated with a prescription.  There is no additional note about the right upper quadrant pain in the Veterans service treatment records.
An August 2009 VA examination assessing the Veterans peripheral nerves noted a history of colon surgery in 1977-1978.  Records of that procedure are not associated with the claims file as they were destroyed by the hospital pursuant to policy.  At the time of the August 2009 VA examination, the surgery was required for deterioration of the colon, as colitis with unknown etiology, with some history of recurrent bleeding.  In June 2008, VA Medical Center (VAMC) treatment records indicate a 1977 bowel resection due to a perforated bowel.  In August 2008, VAMC treatment records note a diagnosis of diverticulosis.  
An August 2016 VA examination noted previous diagnoses of ulcerative colitis and diverticulitis.  In the examination, the Veteran reported that he experienced extreme abdominal pain in 1977, which resulted in an emergency appendectomy.  During the procedure, medical professionals found a rupture.  This discovery led to a partial colectomy and colostomy for 8 months, which was later reversed.  The Veteran reported that he fared well until the 1990s when he began experiencing issues with diarrhea.  In 1993, the Veteran was diagnosed with ulcerative colitis, the pathology of which was noted on a colonoscopy.  At the time of examination, the Veteran did not report ongoing problems with his bowels.  He reported watching his diet carefully.
The examiner opined that the Veterans colon conditions were less likely than not caused by active duty service, to include herbicide agent exposure.  The examiner reported that there was no medical literature to support an association between herbicide agent exposure and the development of either of the Veterans two diagnosed disabilities.  The examiner listed a number of risk factors for ulcerative colitis/inflammatory bowel disease and diverticulitis.  
The examiner also opined that the Veterans colon conditions were less likely than not caused by or aggravated by a service-connected disability.  Review of medical literature noted no increased risk or worsening of the condition of inflammatory bowel disease or diverticulosis with diabetes, use of medications, or by diabetic neuropathy.  The Veteran did not demonstrate autonomic neuropathy, which could theoretically worsen diarrhea.  However, the Veteran demonstrated a paucity of gastrointestinal symptoms as noted through his treatment records.  The condition was noted to be well controlled through medication and diet.  As there had been no worsening of the condition since the onset of diabetes and neuropathy, or by medication taken since the onset of these service-connected conditions, there was no evidence of cause or aggravation of colitis by his service-connected disabilities.  The examiner noted that the onset of colitis actually preceded the onset of diabetes mellitus, according to treatment records.  Since original diagnosis of diverticulitis with partial colectomy 1978 and colitis due to inflammatory bowel disease 1993, the examiner found no worsening of the condition as there was no increased need for medication, flares or hospitalization for either condition since the onset of diabetes, diabetic neuropathy or medications for such.  As there was no worsening of the condition, it was not likely the condition was aggravated permanently by either diabetes, diabetic neuropathy or by medications for such conditions.  There was additionally no evidence of autonomic neuropathy which is the only way the gastrointestinal tract would be affected by neuropathy.  Therefore, the examiner found no aggravation.
A supplementary medical opinion was obtained in October 2017.  The examiner provided a thorough review of the causes of the Veterans identified colon conditions.  The examiner stated that inflammatory bowel disease (IBD) was comprised of two major disorders: ulcerative colitis and Crohn disease.  These disorders have both distinct and overlapping pathologic and clinical characteristics.  Ulcerative colitis is a chronic inflammatory condition characterized by relapsing and remitting episodes of inflammation limited to the mucosal layer of the colon.  It almost invariably involves the rectum and typically extends in a proximal continuous fashion to involve other portions of the colon.  Although the pathogenesis of IBD remains unclear, a number of risk factors have been identified, including: age, gender, race, ethnicity, genetic susceptibility, smoking, diet, physical inactivity, obesity, infections, certain drugs, appendectomy, sleep duration and psychosocial factors.  IBD appears to follow a non-Mendelian pattern of inheritance in most affected individuals. 
The examiner additionally explained that diverticulosis is defined by the presence of diverticula, a sac-like protrusion of the colonic wall.  The condition may be symptomatic or asymptomatic.  Diverticular disease is defined as clinically significant and symptomatic diverticulosis due to diverticular bleeding, diverticulitis, segmental colitis associated with the diverticular disease.  The prevalence of diverticulosis is age-dependent, increasing from less than 20 percent at age 40 to 60 percent at age 60.  The development of the condition also occurs more frequently in Western nations.  Environmental and lifestyle factors are important risk factors for diverticular disease.  Certain diets, limited physical activity, obesity, smoking and certain medications increase the risk of developing the condition.  The underlying cause of diverticulitis is microscopic or macroscopic perforation of a diverticulum.  The primary process is thought to be erosion of the diverticular wall by increased intraluminal pressure or inspissated food particles.  Inflammation and focal necrosis ensue, resulting in perforation. 
The examiner conducted a thorough search of international and domestic studies pertaining to the relationship between herbicide agent exposure and colon conditions.  The results of a 2009 survey of Australian veterans included purportedly significant increases in the prevalence of a number of conditions in which immune systems played a role, but the studys methods have been since deemed unreliable.  The examiner also conducted a thorough review of the claims file, and cited relevant information in service treatment records and VAMC records pertaining to the Veterans colon conditions. 
Various articles, editorials, and opinions were noted among the material submitted; however, the examiner concluded that no scientific-based research was produced that demonstrated a nexus between herbicide agent exposure and disease of the colon.  Many of the submissions were authored by laypeople and their opinions could not be substantiated by the research conducted.  The 2009 epidemiology study did find that Australian veterans from Vietnam had generally poorer health; however, this conclusion was, at least in part, based upon self-reporting, and colon health was not specified.  The Canadian government studied veterans exposure to herbicide agents from 1952 to 2011 based on a very limited use of three days in June 1966 and four days in June 1967.  The highly structured report noted most people who lived near or worked at [Canadian Forces Base] Gagetown were not at risk for long term health effects from the herbicides applied there.  It also indicated that the base was safe.  In discussing which diseases may have been incurred as a result of dioxin exposure, the Institute of Medicine report, which encompasses the Veterans Administration presumptive list, was used and cited.  Specifically, the Canadian report stated that of the many tests performed, there was no association between gastrointestinal test results and herbicide or Tetrachlorodibenzodioxin (TCDD) exposure.  Surprisingly, a 1998 article in the American Journal of Gastroenterology found that military duty in Vietnam with its presumed dioxin exposure had a protective effect against Crohns disease.
The examiner opined that the Veterans colon conditions were less likely than not caused by active duty service, to include herbicide agent exposure.  Herbicide agents had not been linked to diverticulosis, diverticulitis, colitis or Crohns disease by competent medical literature.  There was nothing to suggest that a colon condition was present during active duty service, and his single visit for right upper quadrant pain resolved shortly thereafter.  The pain was neither chronic nor disabling, according to treatment records at the time.  
The examiner further opined that the Veterans colon condition was less likely than not related to his service-connected disabilities.  As a gastroenterologist, the examiner reported that she was unaware of diabetes, neuropathy, or heart disease with their subsequent medications as causes of colitis or his other claimed colon disorders.  The examiner cited the medical literature regarding the pathophysiology of the Veterans bowel conditions, as well as their risk factors, as thoroughly described in the introduction of the examination report.
The examiner finally concluded that the Veterans colon conditions were less likely than not permanently worsened beyond their natural progression by his service-connected disabilities or medications taken to treat those disabilities.  The onset of the colon disorders preceded the diagnosis of diabetes by decades.  With the addition of mesalamine, the records were silent for additional medications, surgeries, and procedures.  Permanent worsening was not found.  The natural history of the Veterans bowel diseases includes a wax and wane of symptoms unassociated with permanent worsening of the underlying pathology.  Some diabetic medications, including metformin, can cause diarrhea, abdominal pain and other gastrointestinal symptoms even in the absence of colon disease.  The medication itself has not been found to worsen the colon conditions claimed by the Veteran, and these side effects are included in side effect warnings when the drug is started.  While an autonomic neuropathy associated with diabetes is a recognized cause of gastropathy, review of the claims file and treatment records fail to show that the Veteran suffered from this condition.  
In sum, the competent, probative medical evidence of record weighs against a finding of service connection on a direct or secondary basis for the Veterans colon conditions.  Medical evidence of record demonstrates onset of colon symptomatology over a decade after the end of active duty service.  The right upper quadrant pain experienced during active duty service was determined to be an unrelated condition, and resolved without complication prior to discharge.  The Veterans 1977 colon resection resolved as well, despite a complicated recovery period.  The Veteran himself reported that he did not experience additional colon symptoms until the 1990s, during which he started experiencing diarrhea, and was subsequently diagnosed with diverticulitis in 1993.  Medical evidence of record also rebuts the articles submitted by the Veteran regarding a relationship between herbicide agent exposure and colon conditions.  The October 2017 medical opinion reviews the sourcing of these articles, and highlights problems with the studies purporting to establish relationships between other disabilities and herbicide agent exposure.  In the absence of probative medical studies on point, two VA examiners denied a nexus between herbicide agent exposure and the Veterans colon conditions.  Furthermore, citing a similar lack of probative medical studies on point, the examiners denied a relationship between the Veterans service-connected disabilities and his colon conditions.  Finally, the October 2017 examination report discussed the wax and wane nature of the Veterans colon disabilities, and determined that his service-connected disabilities did not worsen the Veterans colon conditions beyond their natural progression.
The Board recognizes that the Veteran believes his colon conditions were caused either by his active duty service or his service-connected disabilities.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of gastrointestinal disorders is a complex medical determination.  Causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Multiple medical opinions have consistently determined that the etiology of the Veterans colon conditions is unrelated to his service and service connected disabilities.  Instead, examiners have relied upon the development of the condition decades after service, as well as the absence of competent medical studies that establish nexus relationships between the colon conditions and either herbicide agents or the Veterans service-connected disabilities.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veterans colon conditions are related either to his military service, including exposure to herbicide agents, or to his service-connected disabilities, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinions.
Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veterans claim of entitlement to service connection for a colon condition must be denied.
REMANDED ISSUE
Entitlement to a total disability rating based upon individual unemployability (TDIU) is remanded for additional development.
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15.
Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16 (a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. 
The Veteran is initially eligible for schedular TDIU consideration.  The Veteran is presently service connected for diabetes mellitus (20 percent); peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus (30 percent); peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus (20 percent); peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus (10 percent); peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus (10 percent); ischemic heart disease (30 percent); tinnitus (10 percent); and erectile dysfunction (noncompensable).  His overall evaluation is 80 percent.  As the Veterans peripheral neuropathies are caused by his diabetes mellitus, the disabilities may be considered one disability for the purposes of TDIU consideration.  See 38 C.F.R. § 4.16(a)(2) (indicating that disabilities of a common etiology are to be considered as a single disability for the purposes of determining eligibility for TDIU).  As such, the Veteran meets the schedular requirements for TDIU consideration.
New VA examinations are necessary to determine the present functional limitations of the Veterans service-connected disabilities.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10  Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veterans contention that the pertinent disability had increased in severity).  The Veterans most recent examinations assessing his service-connected diabetes mellitus and its resulting peripheral neuropathy occurred in September 2014.  The most recent Disability Benefits Questionnaire assessing the Veterans ischemic heart disease was written in October 2014.  In December 2017 correspondence, the Veteran reported that his service-connected disabilities have worsened since his last examination.  As such, new VA examinations are warranted in order to establish the present nature and severity of his service-connected disabilities. 
The matter is REMANDED for the following action:
1. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record. 
2. Once the aforementioned development is complete, schedule the Veteran for a VA examination to assess the present nature and severity of his service-connected diabetes mellitus and its manifestations, including bilateral upper and lower extremity neuropathies.  The examiner must review the entire claims file.  The examiner should opine as to the present nature and severity of the Veterans service-connected diabetes mellitus and resulting neuropathies, as well as the functional impairments of each disability. 
The examination report should state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  
3. Once the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination to assess the present nature and severity of his service-connected ischemic heart disease.  The examiner must review the entire claims file.  The examiner should opine as to the present nature and severity of the Veterans ischemic heart disease, as well as its functional impairments.
The examination report should state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
4. Once the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination to assess the functional impairment of his service-connected tinnitus.  The examiner must review the entire claims file.  The examiner should opine as to the present nature and severity of the Veterans tinnitus, as well as its functional impairments.
The examination report should state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
5. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

